Name: Council Directive 96/91/EC of 17 December 1996 amending Directive 72/462/EEC on health and veterinary inspection problems on importation of animals of the bovine, ovine, caprine and porcine species, fresh meat and meat-based products from third countries
 Type: Directive
 Subject Matter: cooperation policy;  health;  tariff policy;  foodstuff;  animal product
 Date Published: 1997-01-16

 Avis juridique important|31996L0091Council Directive 96/91/EC of 17 December 1996 amending Directive 72/462/EEC on health and veterinary inspection problems on importation of animals of the bovine, ovine, caprine and porcine species, fresh meat and meat-based products from third countries Official Journal L 013 , 16/01/1997 P. 0026 - 0027COUNCIL DIRECTIVE 96/91/EC of 17 December 1996 amending Directive 72/462/EEC on health and veterinary inspection problems on importation of animals of the bovine, ovine, caprine and porcine species, fresh meat and meat-based products from third countriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 43 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Having regard to the opinion of the Economic and Social Committee (2),Whereas Directive 72/462/EEC (3) laid down health and veterinary inspection conditions governing imports into the Community of meat-based products covered by Directive 77/99/EEC (4);Whereas the inclusion by Directive 92/5/EEC (5) of stomachs, bladders, and intestines, cleaned, salted or dried and/or heated within the scope of Directive 77/99/EEC made import of those products subject to the requirements of Directive 77/462/EEC and in particular made it a requirement that they must come from a slaughterhouse approved in accordance with Directive 72/462/EEC;Whereas the Commission proposed applying different arrangements to them and including them in Annex II to Directive 92/118/EEC (6);Whereas the Council considers that it is unable to state a position on this proposal in the absence of import conditions, harmonized certificates or veterinary equivalence agreements with the Community's main partners;Whereas, in order to avoid an interruption of trade flows in these products with certain third countries as from 1 January 1997 when the transitional measures applicable to imports of these products expire, imports from establishments offering the health and veterinary inspection guarantees required by Community legislation other than the slaughterhouses approved pursuant to Directive 72/462/EEC should be authorized to continue,HAS ADOPTED THIS DIRECTIVE:Article 1 The following second subparagraph shall be inserted in Article 21b of Directive 72/462/EEC:'Pending the establishment by the Commission of import certificates and lists of establishments from which imports of intestines and the other products referred to in Article 2 (b) (v) of Directive 77/99/EEC or the conclusion of veterinary equivalence agreements, and until 31 December 1997 at the latest, Member States shall be authorized to import these products in accordance with the national rules in force by way of derogation from the requirements laid down in paragraphs 1, 2 and 4 (a) (i).`Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1997. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The method of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive.Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 17 December 1996.For the CouncilThe PresidentI. YATES(1) OJ No C 341, 5. 12. 1994, p. 206.(2) OJ No C 397, 31. 12. 1994, p. 37.(3) OJ No L 302, 31. 12. 1972, p. 28. Directive as last amended by the Act of Accession of 1994.(4) OJ No L 26, 31. 1. 1977, p. 85. Directive as last amended by Directive 95/68/EC (OJ No L 332, 30. 12. 1995, p. 10).(5) OJ No L 57, 2. 3. 1992, p. 1.(6) OJ No L 62, 15. 3. 1993, p. 49. Directive as last amended by Directive 96/340/EC (OJ No L 129, 30. 5. 1996, p. 35).